UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7112


ADIB EDDIE RAMEZ MAKDESSI,

                Plaintiff - Appellant,

          v.

AYERS, Correctional Officer; POPE, Correctional Officer;
JOHNSON, Correctional Officer; MAJOR R. KELLY, Chief of
Security, Keen Mountain Correctional Center,

                Defendants – Appellees,

          and

HAROLD W. CLARKE, Director of DOC; JOHN DOE, Director of
Western Regional; GEORGE HINKLE, Regional Administrator; L.
J. FLEMING, Warden; JANE DOE; JOHN DOE; ROY CLARY, Assistant
Warden, Keen Mountain Correctional Center; MAJOR GALLIHAR,
Red Onion Prison; LT. MCQUEEN, Red Onion Prison; LT. FIELDS,
Wallens Ridge Prison; KISER, Asst. Warden, Wallens Ridge
Prison; SYKES, Unit Manager, Keen Mountain Correctional
Center; LT. OWENS, Keen Mountain Correctional Center;
OFFICER YATES, Keen Mountain Correctional Center; OFFICER
PHILIP, Keen Mountain Correctional Center; RYAN YATES,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:13-cv-00079-GEC-PMS)


Submitted:   November 30, 2015              Decided:   December 21, 2015


Before GREGORY, AGEE, and DIAZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Adib Eddie Ramez Makdessi, Appellant Pro Se.      Nancy Hull
Davidson, Assistant Attorney General, Richard Carson Vorhis,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Adib   Eddie    Ramez    Makdessi      appeals    the    district   court’s

order   adopting      the   magistrate     judge’s    recommendation,      entered

following a bench trial, to deny relief in Makdessi’s 42 U.S.C.

§ 1983 (2012) action.          We affirm the judgment.

       “This [c]ourt reviews judgments stemming from a bench trial

under a mixed standard:          factual findings are reviewed for clear

error, whereas conclusions of law are reviewed de novo.”                    Helton

v. AT & T, Inc., 709 F.3d 343, 350 (4th Cir. 2013).                     “[W]hen a

district court’s factual finding in a bench trial is based upon

assessments of witness credibility, such finding is deserving of

the highest degree of appellate deference.”                     Evergreen Int’l,

S.A. v. Norfolk Dredging Co., 531 F.3d 302, 308 (4th Cir. 2008)

(internal quotation marks omitted).                  Our review of the trial

record confirms that there is no clear error in any of the

magistrate     judge’s      factual      findings,      which    were   wholesale

adopted by the district court, and that the district court did

not err in adopting the legal conclusions the magistrate judge

drew from these facts.

       Accordingly, we affirm the entry of judgment in favor of

Defendants for the reasons stated by the district court in its

accompanying memorandum opinion.                See Makdessi v. Ayers, No.

7:13-cv-00079-GEC-PMS (W.D. Va. July 2, 2015).                  We dispense with

oral    argument      because    the   facts    and     legal   contentions   are

                                          3
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                     4